Bell, J.
In the case of School District v. Bragdon, 3 Foster’s Rep. 507, it was decided that where the jury, by consent of parties, had sealed up their verdict and separated, neither party, under our practice, has a right to require a *103poll of the jury, and in Nichols v. Suncook Manufacturing Company, 4 Foster’s Rep. 437, it was held, that a juror, at the time when the verdict is read in court by the clerk, may openly declare his dissent from it; and that no other evidence would be received to show such dissent but the public declaration of the juror himself, so made in open court. And it was intimated that in such case, if the jury had separated, after agreeing upon their verdict, by consent of parties, the inquiry might be confined to the time of sealing up the verdict, since it might be not a little dangerous to allow verdicts to be set aside upon a change of opinion by any juror after he had been exposed to improper influences. A verdict of a jury ought to be set aside where the decision of any juror is misrepresented or misunderstood by the foreman or his fellows, or where a juror has been forced into acquiescence by improper means, but it is obvious that there must be a limit fixed, beyond and after which no such inquiry can be made ; and we think that timéis well settled to be the time when the verdict is recorded.
In the present case it appears that there was a suitable opportunity for the jurors to make their objections. The verdict was informal, as originally presented, and it was redrawn and again signed. While this was doing there was time for any juror, who felt that the foreman was presenting a verdict to which he had not assented, as the unanimous verdict of the jury, to have objected. Having been silent then, he cannot now be heard to deny his consent.
It has been repeatedly decided, that affidavits of jurors may be received to support their verdict, but not to impeach it; but we do not deem this point material in the present case. The State v. Ayer, 3 Foster’s Rep. 301; Folsom v. Brawn, 5 Foster’s Rep. 114.

Motion denied.